Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of specie A1 (directed to claims 1-3, 5-6, 9-23, and 26 as characterized by Applicant), B1 (directed to claims 1-9, 11, 13-14, 16, 18-23, and 26 as characterized by Applicant), C2 (directed to claims 1-18, 20, 22, and 26 as characterized by Applicant), and D2 (directed to claims 18-23, and 26 as characterized by Applicant), in the reply filed on 12/08/2021 and 08/24/2022 is acknowledged.
Claims 1-17, 19, 21, and 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021 and 08/24/2022.
Therefore, the examiner will examine and search species A1, B1, C2, and D2 and claims 18, 20, 22, and 26.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On its face, the last two lines provides an inconsistent contradiction, i.e., the step of “providing optical breakdown within the eye with output pulse energy adjusted below the threshold amount.”  This step is inconsistent and contradictory and therefore the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claim 26.  Claim 26 is so contradictory the examiner cannot even provide an initial alternative interpretation in order to examiner and/or search claim 26.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Regarding claim 18, Kurtz et al. disclose a method of treating the eye comprising:
determining a plurality of threshold amounts of laser beam energy to induce optical breakdown at a plurality of laser beam focus locations (see step 220 and figures 4-6);
generating a treatment table comprising a plurality of target locations of the eye (see the table of locations in figures 5A-6); and
adjusting the laser beam pulse energy at the plurality of target locations in response to the plurality of threshold amounts (see [0108], [0192], [0198], [0202], and [0204] for example).

Regarding claim 20, Kurtz et al. disclose the claimed invention, see [0031], [0093]-[0094], [0099] for example.

Regarding claim 22, Kurtz et al. disclose the claimed invention, see figures 5A-6 and the accompanying written description.


Conclusion
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.  This invitation is particularly highlighted given the present 112 rejection of claim 26 above.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792